Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4, 7-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, et al. (US. Pat. 4,480,163) in view of Choi (US. Pat. 5,193,667).
Regarding claim 1, Morris teaches an apparatus for activating a switch 30 that is supported by one of a bracket 36 and a panel  10 and that includes a switch body 30 and a switch plunger 37 that is moveably coupled to the switch body to activate and deactivate the switch, the apparatus comprising: a clamp body (13, 26) that is configured to be removably coupled to the one of the bracket and the panel and that has an opening 16 formed therethrough; a rod portion 18 having a first end portion that has a surface 22 that includes a first concave surface 22, wherein the rod portion is configured to be advanced through the opening, and wherein the surface interfaces with the switch plunger and moves the switch plunger to activate the switch when the clamp body is coupled to the one of the bracket and the panel and when the rod portion is advanced through the opening (Figs. 1-6).  
Morris does not teach the shape of the first end of the rod portion. However, Choi teaches a similar switch that comprises a rod portion 2 with a concave end surface 2a, and a switch body 7 with a switch plunger; the concave surface interfaces with the as required by claim 1; wherein the surface defines a pocket 2b that is configured to receive at least a portion of the switch plunger (Fig. 3 and annotated figure below), as required by claim 3; wherein the surface 2a includes a first surface section 2a that includes the first concave surface, wherein the rod portion 2 defines a longitudinal axis that is substantially parallel to the first direction, and wherein the first concave surface is disposed about the longitudinal axis (Fig. 3 and annotated figure below), as required by claim 4; wherein the surface 2a includes a second surface section 2b (right) that includes a second concave surface that is disposed about the longitudinal axis, and wherein the first surface section and the second surface section intersect to define an edge (Fig. 3 and annotated figure below), as required by claim 7; wherein the first surface section extends generally in the first direction to the second surface section (Fig. 3 and annotated figure below), as required by claim 8;  wherein the pocket 2b includes a first pocket section (right side) and a second pocket section (left side), wherein the first surface section defines the first pocket section and the second surface section defines the second pocket section, and wherein the first pocket section and the second pocket section are open to each other (Fig. 3 and annotated figure below), as required by claim 9; wherein the first surface section further includes a first tubular surface that is disposed about the longitudinal axis, and wherein the first tubular surface extends in the first direction from the first concave surface to the second concave surface, and wherein the first tubular surface and the second concave surface intersect to define the edge (Fig. 3 and annotated figure below), as required by claim 10; wherein the second surface section further includes a as required by claim 11;  wherein the first concave surface and the first tubular surface define the first pocket section, and wherein the second concave surface and the second tubular surface define the second pocket section (Fig. 3 and annotated figure below), as required by claim 12. It would have been obvious to one having ordinary skill in the art at the time of the invention to change the shape of the rod end, since the claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces that are more reliable and secure. 
Regarding claim 2, Morris teaches the apparatus wherein the rod portion 18 is configured to be advanced through the opening 16 in a first direction such that the first concave surface interfaces with the switch plunger 37 to move the switch plunger in the first direction to activate the switch when the clamp body (13, 26) is coupled to the one of the bracket 36 and the panel 10 (Figs. 1-6).  
Regarding claim 16, Morris teaches the apparatus wherein the clamp body includes a head clamp section 13 that has the opening 16 formed therethrough, a foot clamp section 26, and an intermediate clamp section 9 that extends generally in the first direction from the head clamp section to the foot clamp section (Figs. 1-6).  
Regarding claim 17, Morris teaches the apparatus wherein the foot clamp section 26 has an inner clamp surface 27 that faces opposite the first direction and that is configured to interface with the one of the bracket and the panel (Figs. 1-6).   
Regarding claim 18, Morris teaches the apparatus wherein the foot clamp section includes a first prong and a second prong that extend along a plane that is substantially perpendicular to the longitudinal axis, and wherein the first prong and the second prong are spaced apart to define a gap therebetween (annotated figure below).  

    PNG
    media_image1.png
    351
    261
    media_image1.png
    Greyscale


Regarding claim 19, Morris teaches a method for activating a switch 30 that is supported by one of a bracket 36 and a panel 10 and that includes a switch body 30 and a switch plunger 37 that is moveably coupled to the switch body to activate and deactivate the switch, the method comprising the steps of: 14UTILITY PATENT APPLICATION Attorney Docket No.: 014.9482US coupling a removably couplable clamp body (26, 13) to the one of the bracket and the panel, wherein the clamp body has an opening 16 formed therethrough; and advancing a rod portion 18 through the opening such that a surface 22 of the rod portion interfaces with the switch plunger to move the switch plunger to activate the switch, wherein the surface of the rod portion includes a first concave surface (Figs. 1-6). Morris does not teach the shape of the first end of the rod portion. However, Choi teaches a similar switch that comprises a rod portion 2 with a concave end surface 2a, and a switch body 7 with a switch plunger; the concave surface interfaces with the switch plunger and moves the switch plunger to activate the switch body (Fig. 3). It would have been obvious to one having ordinary skill .

    PNG
    media_image2.png
    504
    810
    media_image2.png
    Greyscale



	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morris and Choi as applied in claim 19 and further in view of Oshio, et al. (US 20040256205). 
Regarding claim 20, Morris does not teach the clamp body has a threaded sidewall and the rod portion includes a shaft that has a threaded region. However, Oshio teaches a similar switch device that comprises a rod portion (11, 14), a clamp .
Allowable Subject Matter
Claims 5, 6 and 13-15 are remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
Applicant argues that “Choi fails to disclose a rod portion having a first end portion that has a surface that includes a first concave surface that interfaces with the switch plunger to move the switch plunger to activate the switch”. However, the examiner cannot concur. The rod portion is defined to include both extending sections (2a, 2b), each section defining a concave internal surface, which together form a grip that actives the switch.

    PNG
    media_image3.png
    402
    615
    media_image3.png
    Greyscale
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/           Primary Examiner, Art Unit 2833